Title: From Thomas Jefferson to John Bolling, 11 June 1807
From: Jefferson, Thomas
To: Bolling, John


                        
                            Dear Sir
                            
                            Washington June 11. 07.
                        
                        Your letter of the 2d. inst. is but this moment come to hand, & by the arrangement of the post this cannot
                            get to Charlottesville till the 18th. which will explain it’s delay. the pain of asking aid cannot be greater than that
                            which I feel on being obliged to declare that it is out of my power to give aid to a friend in distress. but it is a
                            serious truth that there is no one more distressed to keep up with his money engagements. I am not indeed under suit or
                            execution, but am obliged to be asking postponements which distress my mind exceedingly. would 1000. D. purchase me all the
                            property in Albemarle, I could not command them without being guilty of dishonorable & immoral breaches of promise to
                            others: and this state of things will continue on me till I clear out from a residence at this place. this is the true
                            state of my situation, & of the impossibility under which I am of relieving yours. I salute you with commiseration for
                            your difficulties & friendly esteem.
                        
                            Th: Jefferson
                            
                        
                    